Motion granted and plaintiffs’ motions to dismiss defendant’s appeals from judgments entered March 31, 1928, granted, with ten dollars costs, unless appellant, on or before October 22, 1928, file a surety company undertaking conditioned to secure payment of $2,500 in addition to the undertaking already filed, so that payment of each of said judgments will be secured in that amount in the event of affirmance or modification thereof or dismissal of said appeals, and procure the record on appeal and appellant’s points to be filed on or before October 22, 1928. Present — Dowling, P. J., Finch, McAvoy, Martin and Proskauer, JJ.